Citation Nr: 1036862	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-17 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the RO in 
Milwaukee, Wisconsin, which in pertinent part denied entitlement 
to TDIU.

In a statement submitted with his June 2008 VA Form 9, the 
Veteran expressed his desire to seek nonservice-connected pension 
benefits rather than TDIU.  The RO referred the claims file to 
the Veteran's representative in June 2008 for clarification as to 
whether the Veteran was withdrawing his appeal as to the TDIU 
issue, and asked the representative to complete a VA Form 646 if 
the Veteran were not withdrawing his appeal.  The representative 
responded with a VA Form 646 dated in September 2008.  In this 
regard, the representative indicated that the Veteran was not 
withdrawing his appeal.  The Board may consider the appeal.  

The issue of entitlement to nonservice-connected pension benefits 
has been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is currently service-connected for hearing loss, 
evaluated as 40 percent disabling, and tinnitus, evaluated as 10 
percent disabling.  The combined evaluation of 50 percent does 
not meet the schedular requirements for the assignment of a total 
disability rating based on individual unemployability.

2.  The Veteran's service-connected disabilities alone are not of 
such severity as to render him unemployable.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating based on 
individual unemployability are not met, and there is no evidence 
to warrant referral for consideration of individual 
unemployability on an extra-schedular basis.  38 C.F.R. §§ 3.340, 
3.321, 4.16(a) and (b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in September 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 
120-21.  The letter advised the Veteran of the information 
necessary to substantiate the claim, and of his and VA's 
respective obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his claim, 
and told that it was ultimately his responsibility to support the 
claim with appropriate evidence.  In addition, the letter 
provided the Veteran with notice concerning the assignment of 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Social Security Administration records have 
been associated with the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The record reflects that Veteran was schedule for a VA 
audiological examination in February 2007 to assess the current 
severity of his service-connected hearing loss and tinnitus, and 
the impact of these disabilities on his employability.  Shortly 
thereafter, the Veteran's wife called the RO to request that the 
examination be cancelled.  She explained that the Veteran 
accepted his current evaluation for hearing loss and that he was 
claiming TDIU based on his heart condition.  The Board notes that 
a claim for service connection for a heart condition was pending 
RO adjudication at the time; this claim was subsequently denied 
in the March 2007 rating decision.  In light of the foregoing, 
the Board may adjudicate the claim based on the evidence of 
record.  See 38 C.F.R. § 3.655.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).



II. TDIU

The Veteran contends that his service-connected disabilities are 
of such severity that they have rendered him unemployable and in 
turn entitle him to TDIU.  For the reasons that follow, the Board 
concludes that TDIU is not warranted.

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: Provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work that is more 
than marginal and that permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is whether the veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In this case, the Veteran is service connected for hearing loss, 
evaluated as 40 percent disabling, and tinnitus, evaluated as 10 
percent disabling.  His combined evaluation is 50 percent.  38 
C.F.R. § 4.25.  The Veteran does not meet the schedular criteria 
listed in 38 C.F.R. § 4.16(a).  

However, it is the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards 
should refer to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of veterans 
who are unemployable by reason of service connected disabilities 
but who fail to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(a).  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer 
this case for extra-schedular consideration.

For a veteran to prevail on a claim for entitlement to a total 
disability rating for compensation purposes based on individual 
unemployability, the record must reflect some factor that takes 
the case outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough; 
the ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

Here, there is no evidence of unusual or exceptional 
circumstances to warrant a total disability rating based on the 
Veteran's service-connected disabilities alone.  A review of the 
claims file reveals that the Veteran has a high school education 
and last worked in September 2001.  Although the Veteran reports 
that he has been unemployed since 2001, his SSA records show that 
his unemployability is primarily due to angina without ischemic 
heart disease, with history of DVT/PE, and secondarily due to a 
right shoulder disability.  There is no evidence of record 
indicating that the Veteran is unemployable due solely to his 
service-connected hearing loss and tinnitus, and indeed, the 
Veteran has recently clarified that he is not claiming such.  See 
Veteran's statement, June 2008.  

As already noted, the Veteran's medical records reveal that, in 
addition to his service-connected hearing loss and tinnitus, he 
also has a number of other disabilities, including angina, that 
have not been shown to be related to service.  While the Board 
does not doubt that the Veteran's service-connected disabilities 
have some effect on his employability, the Board finds that to 
the extent that the Veteran is unemployable, such unemployability 
is in large part attributable to his non-service-connected 
disabilities.  The evidence of record does not indicate that the 
Veteran's service-connected disabilities alone are of sufficient 
severity to render him unemployable.  See Hatlestad, supra.  
Thus, the issue of the Veteran's entitlement to TDIU does not 
warrant referral to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 C.F.R. 
§ 4.16(b).  See 38 C.F.R. §§ 3.321(b), 4.16(b) 

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance of 
the evidence is against the Veteran's claim that he is precluded 
from securing substantially gainful employment solely by reason 
of his service-connected disabilities or that he is incapable of 
performing the mental and physical acts required by employment 
due solely to his service-connected disabilities, even when his 
disabilities are assessed in the context of subjective factors 
such as his occupational background and level of education.  The 
Board concludes, therefore, that a total disability rating for 
compensation purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine is 
not applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.


ORDER

Entitlement to TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


